Citation Nr: 0420259	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-19 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial rating for 
nonspecific urethritis. 

2.  Entitlement to an increased rating for hypertension, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1976 to 
April 1983.

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that granted entitlement to service 
connection for nonspecific urethritis and assigned a 
noncompensable rating.  This appeal also arises from a 
January 2000 RO rating decision that continued a 20 percent 
rating for hypertension.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for a higher initial 
rating for service-connected nonspecific urethritis and for a 
higher hypertension rating.  

The veteran testified before the undersigned Veterans Law 
Judge in August 1999. 

The issues of the rating for hypertension and a separate 
rating for service-connected headaches and are addressed in 
the REMAND portion of the decision.  Those issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

During a November 2002 VA compensation examination, an 
examiner gave diagnoses of status post treatment for 
recurrent urinary tract infections; chronic prostatitis; and 
benign prostatic hypertrophy.  The examiner felt that 
erectile dysfunction was secondary to all of the above plus 
longstanding use of hypertension medication.  This issue is 
referred back to the RO as an informal claim of entitlement 
to service connection for erectile dysfunction secondary to 
service-connected disabilities.  



REMAND

In a November 2002 VA examination the examiner commented 
stated that "The various clinical manifestations and 
symptoms of urethritis, urinary tract infections, and 
prostatitis are similar and interrelated and as such even 
though the veteran is just service-connected for urethritis, 
service connection for chronic and recurrent urinary tract 
infections and prostatitis should be considered."  
Accordingly, the Board finds that this evidence raises the 
issues of service connection for recurrent urinary tract 
infections and whether new and material evidence has been 
submitted to reopen a claim for service connection for 
prostatitis.  The Board further finds that these issues are 
intertwined with this issue in appellate status and must be 
adjudicated by the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In a May 2001 addendum, a VA examiner noted the veteran's 
complaints of nocturia and urinary frequency during the day, 
hesitancy, intermittent stream, and decreased stream.  The 
physician felt that these symptoms were related to either 
prostatitis or benign prostatic hypertrophy rather than to 
nonspecific urethritis.  

In November 2002 the VA examiner commented that the frequency 
of daytime urination, nocturia, and urgency are common in 
urinary tract infections as well as in prostatic hypertrophy.

In a May 1987 rating decision, the RO established service 
connection for "hypertension with headaches" and assigned a 
10 percent rating.  

In July 2002, the Board requested a compensation examination 
to ascertain the severity and frequency of the veteran's 
headaches and the severity of the hypertension and to 
determine whether separate ratings were warranted for the 
hypertension and headaches.  A VA examiner indicated there 
was no specific relationship between headaches and extremely 
elevated blood pressure.  The examination included the 
frequency of the headaches but not the severity.  Also, the 
Board requested that a chest x-ray be taken.  This was not 
done.  As such, the Board finds that VA examinations are 
warranted. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should obtain any relevant 
treatment reports not currently 
associated with the claims file.  This 
includes VA and private outpatient 
treatment reports dated since October 
2002.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  The RO 
should specifically notify the veteran 
what evidence is required to establish 
his claims and to furnish any pertinent 
evidence in his possession. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should schedule the 
veteran for appropriate examination by a 
medical doctor to determine the frequency 
and severity of his headaches.  The 
physician should review the claims file 
and note that review in the report.  The 
physician is asked to elicit from the 
veteran a complete history of his 
headaches.  

4. The RO should also schedule the 
veteran for a chest X-ray.  Thereafter 
the claims folder with the x-ray report 
should be forwarded to the cardiologist 
who conducted the November 2002 
examination (if unavailable to another 
cardiologist.  In an addendum the 
examiner is requested to review the 
report of x-ray and indicate whether the 
veteran has hypertrophy.  If another 
examination is needed it should be 
conducted.  

5.  The claims folder should be forwarded 
for a review by a board of two 
specialists in gento-urinary disorders in 
order to determine the severity and 
etiology of the veteran's urinary 
complaints.  Following a review of the 
records the examiners are requested to 
render an opinion as to the following:

a)  Whether it is as likely as not that 
the prostatitis, recurrent urinary tract 
infections, and /or any other urinary 
disorder currently shown, other than the 
service-connected urethritis, are related 
to service?

b)  If no, whether it is as likely as not 
that the prostatitis, recurrent urinary 
tract infections, and /or any other 
urinary disorder currently shown, were 
caused by or are aggravated by the 
service connected urethritis?

c)  To the extent possible, identify all 
complaints, symptoms, and findings which 
are associated with the service connected 
urethritis.  A complete rational for any 
opinion expressed should be included in 
the report.

6.  The RO is requested to adjudicate the 
issues of service connected for recurrent 
urinary tract infections and whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for prostatitis.  If the claims are 
denied the veteran should be notified of 
the denial and his appellate rights.

6.  Following the above, the RO should 
review all the relevant evidence and 
readjudicate the claims currently in 
appellate status, to include whether 
separate ratings are warranted for the 
hypertension and headaches.  If the 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and to his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




